Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2015

                                      No. 04-15-00287-CV

                               Cecil ADAMS and Maxine Adams,
                                         Appellants

                                                 v.

  HARRIS COUNTY, Rebecca Ross, Kathleen Keese and Christopher A. Prine, Clerk of the
                                    Court,
                                  Appellees

                       From the 269th District Court, Harris County, Texas
                                  Trial Court No. 2014-35653
                             Honorable Dan Hinde, Judge Presiding


                                         ORDER
         Before the Court is Appellants’ Cecil Adams and Maxine Adams’ Emergency Motion for
Review of Orders. Prior to the appeal in this case, Maxine Adams filed a previous appeal against
Court Reporter Rebecca Ross in the First Court of Appeals. On March , 2014, the First Court of
Appeals issued judgment dismissing the appeal and assessing costs because Adams failed to
prosecute her appeal. On April 4, 2014, the First Court of Appeals issued a mandate to the 269th
District Court to collect the assessed costs from Adams and, if any amount is collected, requiring
the trial court clerk to remit this amount to the Clerk of the First Court of Appeals.

       The Adams then filed suit against Harris County, the clerks of the district court and of the
appellate court and a court reporter to assert claims pertaining to the trial court’s enforcement of
the appellate court’s judgment and mandate. In this second action, the trial court granted the
defendants’ plea to the jurisdiction based upon quasi-judicial immunity and ordered the Adams’
claims be dismissed with prejudice. The 296th District Court also denied the Adams’ motion to
dismiss Harris County’s interpleader suit. The Adams then filed the immediate pending appeal
of the trial court’s orders granting the plea to the jurisdiction and denying their motion to
dismiss.

       The 269th District Court then transferred the underlying enforcement proceeding to the
190th District Court. The Adams now file this “Emergency Motion for Review of Orders”
pursuant to Texas Rule of Appellate Procedure 29.6. In this motion, the Adams request this
Court “review” the order of the 269th District Court transferring the action to enforce the
appellate court’s mandate to the 190th District Court and issue an order of immediate stay of the
trial court enforcement proceedings until this Court has reviewed the plea to the jurisdiction.

        Rule of Appellate Procedure 29.6 provides that while an appeal from an interlocutory
order is pending, on a party’s motion, the appellate court may review: (1) a further appealable
interlocutory order concerning the same subject matter; or (2) any interlocutory order that
interferes with or impairs the effectiveness of the relief sought or that may be granted on appeal.
TEX. R. APP. P. 29.6.

         In this emergency motion, the Adams fail to state or show how the trial court’s transfer
order concerns the same subject matter as the pending interlocutory appeal or how the transfer
order interferes with or impairs the relief sought or that may be granted on appeal. Appellants
argue on appeal the trial court erred by granting the plea to the jurisdiction and denying their
own motion to dismiss an interpleader action. The trial court’s order transferring the
enforcement proceedings to a different court does not involve the same subject matter, nor does
it interfere with any relief that may be awarded Appellants’ on appeal. Therefore, this Court may
not review the trial court’s transfer order pursuant to Appellate Rule 29.6. Further, pursuant to
Rule of Appellate Procedure 29.6, this Court may only review an interlocutory order. This Court
may not issue a stay of the enforcement proceedings pending appellate review.

       For these reasons, the Adams’ Emergency Motion for Review of Orders is denied.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court